Case 16-09836        Doc 36     Filed 12/31/18     Entered 12/31/18 17:21:08          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 09836
         Terri Angela Carter

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/22/2016.

         2) The plan was confirmed on 05/12/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/20/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/04/2018.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-09836             Doc 36   Filed 12/31/18    Entered 12/31/18 17:21:08                 Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor              $6,979.00
           Less amount refunded to debtor                          $323.03

 NET RECEIPTS:                                                                                       $6,655.97


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,885.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $282.19
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,167.19

 Attorney fees paid and disclosed by debtor:                   $115.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                 Class    Scheduled      Asserted         Allowed         Paid         Paid
 Adtalem Global Education          Unsecured      2,190.00         189.48           189.48           0.00       0.00
 Adtalem Global Education          Unsecured           0.00      2,226.25         2,226.25           0.00       0.00
 AmeriCash Loans LLC               Unsecured      1,200.00       1,667.98         1,667.98           0.00       0.00
 CACH LLC                          Unsecured         618.00        618.03           618.03           0.00       0.00
 Cmre. 877-572-7555                Unsecured         527.00           NA               NA            0.00       0.00
 Credit Acceptance Corp            Unsecured      3,568.32       3,587.32         3,587.32      2,488.78        0.00
 Credit ONE BANK NA                Unsecured           0.00           NA               NA            0.00       0.00
 Illinois Bell Telephone Company   Unsecured      1,182.00       1,181.26         1,181.26           0.00       0.00
 Jefferson Capital Systems LLC     Unsecured         446.00        446.82           446.82           0.00       0.00
 Midland Funding LLC               Unsecured         733.00        732.96           732.96           0.00       0.00
 Portfolio Recovery Associates     Unsecured         520.00        519.79           519.79           0.00       0.00
 Portfolio Recovery Associates     Unsecured         500.00        499.78           499.78           0.00       0.00
 Quantum3 Group                    Unsecured         170.00         94.14            94.14           0.00       0.00
 United States Dept Of Education   Unsecured     66,916.00     67,687.18        67,687.18            0.00       0.00
 Urban Alternatives                Unsecured      4,112.00            NA               NA            0.00       0.00
 USPS 460 Greater Indiana          Unsecured         306.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-09836        Doc 36      Filed 12/31/18     Entered 12/31/18 17:21:08             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $79,450.99          $2,488.78              $0.00


 Disbursements:

         Expenses of Administration                             $4,167.19
         Disbursements to Creditors                             $2,488.78

 TOTAL DISBURSEMENTS :                                                                       $6,655.97


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
